354 F.2d 661
Arthur C. PAULOS et al., Appellants,v.UNITED STATES of America, Appellee.
No. 20139.
United States Court of Appeals Ninth Circuit.
January 7, 1966.

Appeal from the United States District Court for the Western District of Washington; William J. Lindberg, Judge.
Irving C. Paul, Jr., Seattle, Wash., for appellant.
William N. Goodwin, U. S. Atty., Gerald W. Hess, Asst. U. S. Atty., Seattle, Wash., for appellee.
Before BARNES, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM:


1
The evidence being sufficient to support the verdict, and there being no legal question of substance raised on appeal, we affirm the judgment rendered by the District Court.